Name: COMMISSION REGULATION (EC) No 703/95 of 30 March 1995 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of Nicaragua' s country quota for 1995 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: America;  plant product;  trade;  tariff policy
 Date Published: nan

 31 . 3. 95 ("ENI Official Journal of the European Communities No L 71 /85 COMMISSION REGULATION (EC) No 703/95 of 30 March 1995 concerning the transfer to Colombia, within the tariff quota for the import of bananas into the Community, of Nicaragua's country quota for 1995 (Text with EEA relevance) Whereas Nicaragua has informed the Commission that it will be unable to export bananas to the Community in 1995 ; whereas Nicaragua and Colombia have jointly requested that the quantity allocated to Nicaragua be reallocated to Colombia ; whereas this reallocation should take effect as from the second quarter of 1995, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), as last amended by Regulation (EC) No 3290/94 (2), Having regard to Commission Regulation (EC) No 478/95 of 1 March 1995 on additional rules for the application of Council Regulation (EEC) No 404/93 as regards the tariff quota arrangements for imports of bananas into the Community and amending Regulation (EEC) No 1442/93 (3), as amended by Regulation (EC) No 702/95 (4), and in particular Article 2 (2) second subparagraph thereof, Whereas Regulation (EC) No 478/95 establishes the detailed rules for the application of the Framework Agree ­ ment on Bananas concluded as part of the Uruguay Round of multilateral trade negotiations ; whereas Article 1 of Regulation (EC) No 478/95 divides the tariff quota into specific shares allocated to the countries or groups of countries referred to in Annex I of the same Regulation ; whereas in the event that a country listed in Annex I, Table 1 is not able to export all or some of the quantity allocated to it, Article 2 (2) provides for the reallocation of that quantity ; HAS ADOPTED THIS REGULATION : Article 1 In application of Article 2 (2) second subparagraph of Regulation (EC) No 478/95, the shares of the tariff quota allocated to Colombia and Nicaragua are hereby changed for 1995 as follows : 'Colombia : 24 % Nicaragua : 0 %' This change applies as from the second quarter of 1995. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 47, 25. 2. 1993, p. 1 . O OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 49, 4. 3 . 1995, p. 13. (4) See page 84 of this Official Journal .